[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The plaintiff alleges, inter alia, that Defendant Bill Roy Septic Tank Services, LLC was hired by the plaintiffs to inspect the septic system for the house that the plaintiffs were about to purchase, that the defendant knew effluent was backing up into the house, that the defendant issued a report stating the system was in good working order, and that the defendant's failure to inform the plaintiffs of the condition of the system caused the plaintiffs to suffer damages. Construing these factual claims in a light most favorable to the pleader, the defendant's conduct could be construed as unethical or unscrupulous behavior under the broadly worded CUTPA statute. The motion to strike the seventh count of the amended complaint dated November 21, 2001 is denied.
THIM, J. CT Page 11698